Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 NEWS RELEASE Financial Dynamics Julie Prozeller / Hannah Sloane 212-850-5600 Rodman & Renshaw Capital Group, Inc. Announces Preliminary Financial Results for the Second Quarter of 2009 New York, NY, July 8, 2009  Rodman & Renshaw Capital Group, Inc. (NASDAQ: RODM) today announced that it expects to report investment banking revenue of approximately $27.0 million for the second quarter of 2009, compared to $6.9 million for the first quarter of 2009. During the second quarter, the Company completed 25 financing transactions raising $399.4 million, compared to 5 financing transactions raising $58.4 million, in the first quarter. Rodman was once again ranked the number one investment bank in PIPE transactions by volume for the second quarter and the first half of 2009. 1 Cash and cash equivalents were approximately $14.3 million as of June 30, 2009, compared to $8.8 million as of March 31, 2009. Liquid assets were approximately $19.5 million, consisting of cash and cash equivalents, Level I assets
